DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [09] states “during sleep depend on”, but should state --during sleep depends on--.  
Paragraph [13] states “This support the idea” but should state --This supports the idea--.
Paragraph [88] refers to FIG. 6 with reference to the graphs being side by side, but they are separated by pages. It’s recommended to adjust the description to match the drawings for clarity.
Appropriate correction is required.
Claim Objections
Claims 2, 3, 4, 7, 8, 9, 12, 13 and 14 are objected to because of the following informalities:  
Claims 2, 7, and 12 state “maximum stimulation intensity level the highest” but should read --maximum stimulation intensity level is the highest--.  
Claims 3, 8, and 13 state “a saturation level” but should read --the saturation level--.  
Claims 4, 9 and 14 states “in a predefined intervals” but should read --in predefined intervals-- or --in a predefined interval--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 11 states “a means for measuring brain activity information of a patient during a sleep session;” which is interpreted as a sensor from the specification, which may be an EEG sensing unit, may comprise one or more sensors that generate output signals conveying such information directly or may comprise one or more sensors that generate output signals conveying information related to brain activity during sleep of the patient indirectly, such as a heart rate of the patient, an accelerometer, etc. No other means for measuring brain activity information beyond a sensor was provided. 
Claim 11 states “a means for delivering sensory stimulation to the patient during the sleep session” which is interpreted as a sensory stimulator, also referred to as an actuator or a stimulation actuator from the specification. Types of sensory stimulations are listed, but no other means for delivering sensory stimulation to the patient during the sleep session beyond a sensory stimulator was provided.
Claim 11 states “a means for executing machine-readable instructions with at least one processor,” which is interpreted as a computer system wherein the specification states “In some embodiments, computer system 106 may also be referred to as means 106 for executing machine readable instructions with at least one hardware processor 108.” No other means for executing machine-readable instructions beyond a computer system was provided. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stimulation intensity levels" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-5 inherit the same deficiency. 
Claim 2 recites the limitation "the lowest stimulation intensity level" in lines 3-4 and “the highest stimulation intensity level” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 3 inherits the same deficiency. 
Claim 4 recites the limitation "the successive peaks" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the stimulation intensity levels" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 7-10 inherit the same deficiency.
Claim 7 recites the limitation "the lowest stimulation intensity level" in lines 3-4 and “the highest stimulation intensity level” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 8 inherits the same deficiency. 
Claim 9 recites the limitation "the successive peaks" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the stimulation intensity levels" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 12-15 inherit the same deficiency. 
Claim 12 recites the limitation "the lowest stimulation intensity level" in lines 3-4 and “the highest stimulation intensity level” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 13 inherits the same deficiency. 
Claim 14 recites the limitation "the successive peaks" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 11, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Laura Lapoint (US20160302718A1).
Regarding claim 1, Laura Lapoint discloses a system for delivering sensory stimulation (Abstract “the system includes one or more of a sensory stimulator”), comprising: a sensor configured to measure brain activity information of a patient during a sleep session (Paragraph [0020] "Sensor 18 may comprise one or more sensors that measure such parameters directly. For example, sensor 18 may include electroencephalogram (EEG) electrodes configured to detect electrical activity along the scalp of subject 12 resulting from current flows within the brain of subject 12. Sensor 18 may comprise one or more sensors that generate output signals conveying information related to brain activity of subject 12 indirectly." Abstract "The system is configured to facilitate transitions between sleep states and/or stages by monitoring the brain activity"); a sensory stimulator configured to deliver sensory stimulation to the patient during the sleep session, the sensory stimulation having varying stimulation intensity levels (Paragraph [0005] "Accordingly, one or more aspects of the present disclosure relate to a system configured to determine timing of sensory stimulation delivered to a subject during a sleep session." Paragraph [0051] "The alternative performance metrics may be correlated to objectively determined sensory stimulation parameters such as total number of acoustic tones delivered, average volume of the stimulation, maximum volume of the stimulation, and/or other parameters."); And a computer system that comprises one or more physical processors operatively connected with the sensor and the sensory stimulator, the one or more physical processors being programmed with computer program instructions which, when executed cause the computer system to (Paragraph [0005] "The system comprises one or more sensory stimulators, one or more sensors, one or more physical computer processors, and/or other components." Paragraph [0032] "processor 20 is configured to execute one or more computer program components." Claim 1 "one or more physical computer processors configured by computer- readable instructions to:"): determine sleep stage information of the patient based on the brain activity information of the patient during the sleep session (Claim 1 "detect transitions in sleep state of the subject during the sleep session based on the output signals and baseline sleep state criteria;"); providing input to the sensory stimulator based on the determined sleep stage information of the patient, the provided input causing the sensory stimulator to deliver the sensory stimulation to the patient (Claim 1 "control the one or more sensory stimulators to provide sensory stimulation to the subject with a timing based on the detected transitions in sleep state;"); obtain stimulation response information from the patient, the stimulation response information including patient brain response to the delivered sensory stimulation (“compare a given brain activity parameter to a corresponding target range; and control the sensory stimulators to provide sensory stimulation to the subject to guide the brain activity parameters of the subject into the target ranges such that, responsive to the given brain activity parameter being outside the corresponding target range, the control component controls the sensory stimulators to provide sensory stimulation to the subject to guide the given brain activity parameter into the corresponding target range.” Given the described feedback loop it is known the system obtains a stimulation response and compares that to the target range to guide the brain. Figure 4, see below, illustrates this loop); and determine a range of the stimulation intensity levels within which the patient brain response reaches a threshold (Paragraph [0050] "evaluation component 40 is configured to determine a performance metric that indicates whether the adjustment of the baseline sleep state criteria was effective. In some embodiments, the performance metric is cumulative slow wave activity." Paragraph [0051] "The alternative performance metrics may be correlated to objectively determined sensory stimulation parameters such as total number of acoustic tones delivered, average volume of the stimulation, maximum volume of the stimulation, and/or other parameters. As a result, the objectively determined parameters may be correlated with increases and/or decreases in SWA and adjusted based on the SWA." Paragraph [0005] “a corresponding target range;”).

    PNG
    media_image1.png
    793
    817
    media_image1.png
    Greyscale

Regarding claim 5, Laura Lapoint discloses the sensory stimulation is selected from the group consisting of olfactory stimulation, auditory stimulation, visual stimulation, touch stimulation, taste stimulation, and haptic stimulation (Paragraph [0019] “The sensory stimuli include odors, sounds, visual stimulation, touches, tastes, somato-sensory stimulation, haptic, and/or other stimuli.”).
Regarding claim 6, Laura Lapoint discloses a method (Paragraph [0006] “Another aspect of the present disclosure relates to a method”) for delivering sensory stimulation (Paragraph [0006] “The method comprises… and controlling the sensory stimulators to provide sensory stimulation”), the method being implemented by a computer system that comprises one or more physical processors (Paragraph [0005] “one or more physical computer processors, and/or other components.”) executing computer program instructions (Paragraph [0005] “one or more physical computer processors are configured, by computer readable instructions,”) that, when executed, perform the method, the method comprising: determining, using the computer system, sleep stage information of a patient based on brain activity information of the patient during a sleep session, the brain activity information of the patient during the sleep session being measured by a sensor (Claim 1 “determine one or more brain activity parameters of the subject based on the output signals,” Paragraph [0020] "Sensor 18 may comprise one or more sensors that measure such parameters directly. For example, sensor 18 may include electroencephalogram (EEG) electrodes configured to detect electrical activity along the scalp of subject 12 resulting from current flows within the brain of subject 12. Sensor 18 may comprise one or more sensors that generate output signals conveying information related to brain activity of subject 12 indirectly." Abstract "The system is configured to facilitate transitions between sleep states and/or stages by monitoring the brain activity"); providing input to a sensory stimulator based on the determined sleep stage information of the patient, the provided input causing the sensory stimulator to deliver the sensory stimulation to the patient, the sensory stimulation having varying stimulation intensity levels (Claim 1 "control the one or more sensory stimulators to provide sensory stimulation to the subject with a timing based on the detected transitions in sleep state;" Paragraph [0051] "The alternative performance metrics may be correlated to objectively determined sensory stimulation parameters such as total number of acoustic tones delivered, average volume of the stimulation, maximum volume of the stimulation, and/or other parameters."); obtaining stimulation response information from the patient, the stimulation response information including patient brain response to the delivered sensory stimulation (“compare a given brain activity parameter to a corresponding target range; and control the sensory stimulators to provide sensory stimulation to the subject to guide the brain activity parameters of the subject into the target ranges such that, responsive to the given brain activity parameter being outside the corresponding target range, the control component controls the sensory stimulators to provide sensory stimulation to the subject to guide the given brain activity parameter into the corresponding target range.” Given the described feedback loop it is known the system obtains a stimulation response and compares that to the target range to guide the brain. Figure 4, see above, illustrates this loop); and determining, using the computer system, a range of the stimulation intensity levels within which the patient brain response reaches a threshold (Paragraph [0050] "evaluation component 40 is configured to determine a performance metric that indicates whether the adjustment of the baseline sleep state criteria was effective. In some embodiments, the performance metric is cumulative slow wave activity." Paragraph [0051] "The alternative performance metrics may be correlated to objectively determined sensory stimulation parameters such as total number of acoustic tones delivered, average volume of the stimulation, maximum volume of the stimulation, and/or other parameters. As a result, the objectively determined parameters may be correlated with increases and/or decreases in SWA and adjusted based on the SWA.", Paragraph [0005] “a corresponding target range;”). 
Regarding claim 10, Laura Lapoint discloses the sensory stimulation is selected from the group consisting of olfactory stimulation, auditory stimulation, visual stimulation, touch stimulation, taste stimulation, and haptic stimulation (Paragraph [0019] “The sensory stimuli include odors, sounds, visual stimulation, touches, tastes, somato-sensory stimulation, haptic, and/or other stimuli.”).
Regarding claim 11, Laura Lapoint discloses a system for delivering sensory stimulation (Abstract “the system includes one or more of a sensory stimulator”), comprising: a means for measuring brain activity information of a patient during a sleep session (Paragraph [0020] "Sensor 18 may comprise one or more sensors that measure such parameters directly. For example, sensor 18 may include electroencephalogram (EEG) electrodes configured to detect electrical activity along the scalp of subject 12 resulting from current flows within the brain of subject 12. Sensor 18 may comprise one or more sensors that generate output signals conveying information related to brain activity of subject 12 indirectly." Abstract "The system is configured to facilitate transitions between sleep states and/or stages by monitoring the brain activity"); a means for delivering sensory stimulation to the patient during the sleep session, the sensory stimulation having varying stimulation intensity levels (Paragraph [0005] "Accordingly, one or more aspects of the present disclosure relate to a system configured to determine timing of sensory stimulation delivered to a subject during a sleep session." Paragraph [0051] "The alternative performance metrics may be correlated to objectively determined sensory stimulation parameters such as total number of acoustic tones delivered, average volume of the stimulation, maximum volume of the stimulation, and/or other parameters."); and a means for executing machine-readable instructions with at least one processor, wherein the machine-readable instructions comprising (Paragraph [0005] "The system comprises one or more sensory stimulators, one or more sensors, one or more physical computer processors, and/or other components." Paragraph [0032] "processor 20 is configured to execute one or more computer program components." Claim 1 "one or more physical computer processors configured by computer- readable instructions to:"): determining sleep stage information of the patient based on the brain activity information of the patient during the sleep session (Claim 1 "detect transitions in sleep state of the subject during the sleep session based on the output signals and baseline sleep state criteria;"); providing input to the sensory stimulator based on the determined sleep stage information of the patient, the provided input causing the sensory stimulator to deliver the sensory stimulation to the patient (Claim 1 "control the one or more sensory stimulators to provide sensory stimulation to the subject with a timing based on the detected transitions in sleep state;"); obtaining stimulation response information from the patient, the stimulation response information including patient brain response to the delivered sensory stimulation (“compare a given brain activity parameter to a corresponding target range; and control the sensory stimulators to provide sensory stimulation to the subject to guide the brain activity parameters of the subject into the target ranges such that, responsive to the given brain activity parameter being outside the corresponding target range, the control component controls the sensory stimulators to provide sensory stimulation to the subject to guide the given brain activity parameter into the corresponding target range.” Given the described feedback loop it is known the system obtains a stimulation response and compares that to the target range to guide the brain. Figure 4, see above, illustrates this loop); and determining a range of the stimulation intensity levels within which the patient brain response reaches a threshold (Paragraph [0050] "evaluation component 40 is configured to determine a performance metric that indicates whether the adjustment of the baseline sleep state criteria was effective. In some embodiments, the performance metric is cumulative slow wave activity." Paragraph [0051] "The alternative performance metrics may be correlated to objectively determined sensory stimulation parameters such as total number of acoustic tones delivered, average volume of the stimulation, maximum volume of the stimulation, and/or other parameters. As a result, the objectively determined parameters may be correlated with increases and/or decreases in SWA and adjusted based on the SWA.", Paragraph [0005] “a corresponding target range;”).
Regarding claim 15, Laura Lapoint discloses the sensory stimulation is selected from the group consisting of olfactory stimulation, auditory stimulation, visual stimulation, touch stimulation, taste stimulation, and haptic stimulation (Paragraph [0019] “The sensory stimuli include odors, sounds, visual stimulation, touches, tastes, somato-sensory stimulation, haptic, and/or other stimuli.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laura Lapoint (US20160302718A1) as applied to claims 1, 6, and 11 above, and in view of Garcia Molina (WO2017109621A1).
Regarding claims 2, 7 and 12 Laura Lapoint disclosed the threshold is predetermined supra. Laura Lapoint does not disclose the range of the stimulation intensity levels includes a minimum stimulation intensity level and a maximum stimulation intensity level, wherein the minimum stimulation intensity level is the lowest stimulation intensity level for which the delivered sensory stimulation elicits a detectable patient brain response, and wherein the maximum stimulation intensity level the highest stimulation intensity level for which the patient brain response has reached a saturation level. Garcia Molina teaches that it is known "In some embodiments, control component 34 is configured to cause sensory stimulator 16 to incrementally increase or decrease an intensity (e.g., volume) of sensory stimulation (e.g., audible tones)delivered to subject 12 between a minimum threshold intensity (volume) and a maximum threshold intensity (volume) based on the determined sleep depth." and "In some embodiments, control component 34 is configured such that the volume limits are subjectively set by, for instance, setting the minimum volume to the hearing threshold of subject 12 and the maximum volume to the volume level that can wake up subject 12" as set forth in Paragraph [45] to provide a system and method that would produce a range of stimulation intensity levels wherein the minimum stimulation intensity level is the lowest stimulation intensity level for which the delivered sensory stimulation elicits a detectable patient brain response (hearing) and wherein the maximum stimulation intensity level the highest stimulation intensity level for which the patient brain response has reached a saturation level (arousal from sleep).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system and method as taught by Laura Lapoint, with the range of stimulation intensity levels as taught by Garcia Molina, since such a modification would provide predictable results since the system and method of Laura Lapoint and Garcia Molina are very closely related. The incorporation of the system and method taught by Garcia Molina can be accomplished by the system and method disclosed by Laura Lapoint and would not impact the performance of the system and method.   
Regarding claims 3, 8, and 13 Laura Lapoint does not disclose the range of the stimulation intensity levels also includes a baseline stimulation intensity level, wherein the minimum stimulation intensity level is the lowest stimulation intensity level for which the obtained stimulation response information reaches a difference from the baseline stimulation intensity level, and wherein the maximum stimulation intensity level is the highest stimulation intensity level for which the patient brain response has reached a saturation level. Garcia Molina teaches that it is known "In some embodiments, control component 34 is configured to cause sensory stimulator 16 to incrementally increase or decrease an intensity (e.g., volume) of sensory stimulation (e.g., audible tones)delivered to subject 12 between a minimum threshold intensity (volume) and a maximum threshold intensity (volume) based on the determined sleep depth." and "In some embodiments, control component 34 is configured such that the volume limits are subjectively set by, for instance, setting the minimum volume to the hearing threshold of subject 12 and the maximum volume to the volume level that can wake up subject 12" as set forth in Paragraph [45] to provide a system and method where in the baseline stimulation intensity level (it can subjectively set to a point, such as below the level of human hearing) and the lowest stimulation intensity level for which the obtained stimulation response information reaches a difference from the baseline stimulation intensity level (which could be a level just at the lowest threshold of human hearing) and wherein the maximum stimulation intensity level the highest stimulation intensity level for which the patient brain response has reached a saturation level (arousal from sleep).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system and method as taught by Laura Lapoint, with the range of stimulation intensity levels as taught by Garcia Molina, since such a modification would provide predictable results since the system and method of Laura Lapoint and Garcia Molina are very closely related. The incorporation of the system and method taught by Garcia Molina can be accomplished by the system and method disclosed by Laura Lapoint and would not impact the performance of the system or method.   
Claims 4, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laura Lapoint (US20160302718A1) as applied to claims 1, 6, and 11 above, and in view of Lopez-Calderon (“ERPLAB: An open-source toolbox for the analysis of event-related potentials.”, NPL Cite U) as evidenced by Osterhout (“ERP Tutorial”, NPL Cite V). 
Regarding claims 4, 6, and 14, Laura Lapoint does not explicitly disclose the stimulation response information includes a waveform, an amplitude of positive and/or negative peaks in the waveform, peak to peak distance in the waveform, an average amplitude of the waveform, latency of the successive peaks in the waveform, and an area under the waveform in a predefined intervals. Lopez-Calderon teaches that it is known there is open source software available that can process EEG data, specifically ERP data (Abstract, Page 1 “ERPLAB toolbox is a freely available, open-source toolbox for processing and analyzing event- related potential (ERP) data in the MATLAB environment. ERPLAB is closely integrated with EEGLAB, a popular open-source toolbox that provides many EEG preprocessing steps and an excellent user interface design. ERPLAB adds to EEGLAB’s EEG processing functions, providing additional tools for filtering, artifact detection, re-referencing, and sorting of events, among others.”). It is known that a waveform and an amplitude of positive and negative peaks is inherent in EEG data of an ERP as taught by Osterhout (Page 1 “Event-related brain potentials (ERPs) are positive and negative voltage fluctuations (or components) in the ongoing electroencephalogram (EEG)” and figure, see below). Lopez-Calderon also discloses robust tools for averaging EEG segments together to create averaged ERPs, for creating difference waves and other recombinations of ERP waveforms through algebraic expressions, for filtering and re-referencing the averaged ERPs, for plotting ERP waveforms and scalp maps, and for quantifying several types of amplitudes and latencies as set forth in the abstract on page 1 to provide an easily accessible computer program executable by a computer processor that can provide the required manipulated data from the EEG sensor in a format usable by the stimulation control.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system and method as taught by Laura Lapoint, with EEG data processing software to produce the stimulation response information as taught by Lopez-Calderon, since such a modification would provide the predictable results of a simple insertion of the software to be run by stated computer system to arrive at the stimulation response information.

    PNG
    media_image2.png
    676
    962
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geerlings (US20170340854A1), Garcia Molina (US20160058970A1), and Garcia Molina (US20170000970A1) disclose variations of Garcia Molina (WO2017109621A1) and Laura Lapoint (US20160302718A1) discussed supra, and therefore almost anticipate the presented claims. Berka (US20130303837A1), Wu (US20150306391A1) and Baker (WO2019018400A1) disclose sleep monitoring devices that provide stimulus to motivate the brain to specific sleep stages with brain activity analysis and feedback. 
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        

/THADDEUS B COX/Primary Examiner, Art Unit 3791